Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Denis Ray on 4/28/2022.

The application has been amended as follows: 
Claims 4-13, 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement  between Groups II-III as set forth in the Office action mailed on 8/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


In claim 4, the recitation “an amino acid sequence set forth in SEQ ID NO:10” in lines 3-4 is replaced with – the amino acid sequence set forth in SEQ ID NO:10--.
In claim 8, the recitation “an amino acid sequence set forth in SEQ ID NO:10” in lines 3-4 is replaced with – the amino acid sequence set forth in SEQ ID NO:10--.
In claim 10, the recitation “an amino acid sequence set forth in SEQ ID NO:10” in lines 3-4 is replaced with – the amino acid sequence set forth in SEQ ID NO:10--.
In claim 19, the recitation “an amino acid sequence set forth in SEQ ID NO:10” in lines 4-5 is replaced with – the amino acid sequence set forth in SEQ ID NO:10--.
In claim 21, the recitation “an amino acid sequence set forth in SEQ ID NO:10” in lines 4-5 is replaced with – the amino acid sequence set forth in SEQ ID NO:10--.
In claim 23, the recitation “an amino acid sequence set forth in SEQ ID NO:10” in lines 5-6 is replaced with – the amino acid sequence set forth in SEQ ID NO:10--.







Status of Rejections
All the rejections are withdrawn in light of the claim amendments and this amendment.

	 
Allowable Subject Matter

Claims 4-13, 18-32 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662